Case 5:20-cv-10829-JEL-APP ECF No. 305 filed 10/02/20   PageID.7666   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

                     SIXTH ORDER ON BAIL [292]

       On September 23, 2020, Plaintiffs submitted a bail application for

habeas litigation group member Zaid Shaher Mohammad al-Araj. (ECF

No. 292.) On September 28, 2020, Defendants filed a response. (ECF No.

301.) On September 30, 2020, Plaintiffs filed a reply. (ECF No. 303.) After

reviewing the application and briefing, the Court grants bail for group

member al-Araj.

       I.   Eligibility for Bail
Case 5:20-cv-10829-JEL-APP ECF No. 305 filed 10/02/20   PageID.7667   Page 2 of 6




      The Sixth Circuit has recognized the district court’s “inherent

authority” to grant a habeas petitioner release on bail pending

adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

there is a ‘substantial claim of law’ and the existence of ‘some

circumstance making [the motion for bail] exceptional and deserving of

special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

F.2d 869, 871 (6th Cir. 1993)).

      On August 4, 2020, the Court found that “[t]he habeas litigation

group makes a substantial claim of law” because group members have

consistently shown a likelihood of success on the merits. (ECF No. 168,

PageID.5294.) Additionally, the Court found that “the COVID-19

pandemic constitutes an exceptional circumstance deserving special

treatment in the interests of justice.” (Id. at PageID.5295.) Calhoun

County Correctional Facility currently has twelve positive cases for

COVID-19. E-mail from Jennifer L. Newby, Assistant U.S. Att’y, to

Cassandra J. Thomson, Law Clerk to Judge Judith E. Levy (Sept. 16,

2020, 17:12 EST) (on file with the Court).




                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 305 filed 10/02/20   PageID.7668   Page 3 of 6




      The Court continues to find that these group members raise

substantial claims of law and that COVID-19 presents special

circumstances making the bail applications exceptional.

      II.   Zaid Shaher Mohammad al-Araj Bail Application (ECF

            No. 292)

      The Court makes the following findings with respect to al-Araj’s

bail application.


      Plaintiffs write that al-Araj has no criminal history in the United

States. (ECF No. 292, PageID.7396.) Plaintiffs acknowledge that al-Araj

has a conviction in Jordan and Interpol Red Notice (“Red Notice”)

involving unpaid checks but note that these were entered in absentia and

al-Araj has not had the opportunity to contest the charges since leaving

Jordan. (Id.) Plaintiffs highlight the nature of Red Notices as procedural

tools generally and the alleged deficiencies in the process of issuing the

Red Notice for al-Araj specifically. (Id.) Additionally, Plaintiffs note that

al-Araj is appealing to the Sixth Circuit Court of Appeals regarding the

Immigration Judge’s denial of his applications for asylum, withholding of

removal, and protection under the implementing regulations for the



                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 305 filed 10/02/20   PageID.7669   Page 4 of 6




Convention Against Torture (“CAT”). (Id. at PageID.7397.) If released,

al-Araj will stay with his friend in Ypsilanti, Michigan. (Id.)

      Defendants argue that al-Araj is a flight risk because an

Immigration Judge denied bond to al-Araj after finding him to be a flight

risk. (ECF No. 301, PageID.7542.) Defendants note that Plaintiffs fail to

identify why al-Araj has not returned to Jordan to contest the charges

underlying his conviction. (Id.) Additionally, Defendants allege that al-

Araj has not moved for a stay of removal in his pending immigration

appeal before the Sixth Circuit. (Id. at PageID.7543.) Defendants do not

argue that al-Araj is a danger to the community. (Id.)

      Plaintiffs reply that al-Araj is not a flight risk because the Red

Notice diminishes the risk that al-Araj would flee. (ECF No. 303,

PageID.7652.) Plaintiffs argue that al-Araj has not returned to Jordan to

contest the charges underlying the Red Notice because of the danger he

faces there. (Id. at PageID.7653.) Plaintiffs further note that the

Immigration Judge’s decision denying bond appears to have relied solely

on the Red Notice. (Id.) Additionally, Plaintiffs alleged that al-Araj

intends to file for a stay of removal as he proceeds pro se in his case before

the Sixth Circuit. (Id.)


                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 305 filed 10/02/20   PageID.7670   Page 5 of 6




      The Court concludes that although al-Araj has a Red Notice, this

Red Notice diminishes any risk of flight by al-Araj, and he will not be a

flight risk. Additionally, the Court concludes that al-Araj will not be a

danger to the community upon release. Accordingly, al-Araj’s application

for bail is granted.

      III. Conclusion

      For the reasons stated above, the Court grants bail for habeas

litigation group member al-Araj. Habeas litigation group member al-

Araj’s release is subject to the conditions outlined in this Court’s August

12, 2020 order. (ECF No. 179.) Release under the bail process is to follow

the bail process and standard Conditions of Release previously set forth.

(See ECF Nos. 166, 177, 179, 243.)

      IT IS SO ORDERED.

Dated: October 2, 2020              s/Judith E. Levy
Ann Arbor, Michigan                 JUDITH E. LEVY
                                    United States District Judge




                                      5
Case 5:20-cv-10829-JEL-APP ECF No. 305 filed 10/02/20   PageID.7671   Page 6 of 6




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 2, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
